UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-4913


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARVIN BARNETTE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00124-MR-1)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
Assistant Federal Defender, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marvin Barnette pled guilty to possession of a firearm

after having been convicted of a felony offense, in violation of

18    U.S.C.    § 922(g)(1)         (2006).          The    district   court     sentenced

Barnette       to       180   months     imprisonment,        the    mandatory        minimum

sentence under the statute.                    Barnette’s attorney filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that, in counsel’s view, there are no meritorious issues

for    appeal,          but    questioning      whether       Barnette    was       properly

sentenced as an armed career criminal.                        Barnette was advised of

his right to file a supplemental pro se brief, but has not done

so.    Finding no reversible error, we affirm.

               Barnette        challenges       the      determination       that      he    be

sentenced as an armed career criminal due to his North Carolina

convictions         for       breaking    or    entering       under     North      Carolina

General Statutes § 14-54(a) (2009).                         A person who violates 18

U.S.C. § 922(g)(1) and has three prior convictions for a violent

felony offense            qualifies      as    an   armed    career    criminal        and   is

subject    to       a    minimum   sentence         of   fifteen    years.       18    U.S.C.

§ 924(e)(1)         (2006).        This   court       has   previously    held        that   “a

North Carolina conviction for ‘breaking or entering’ under North

Carolina General Statutes § 14-54(a) is, as a matter of law, a

‘violent felony’ within the meaning of ACCA.”                          United States v.

Thompson, 588 F.3d 197, 202 (4th Cir. 2009), cert. denied, 130

                                                2
S. Ct. 1916 (2010).                Accordingly, we affirm the district court’s

determination          that        Barnette    qualified        as     an    armed    career

criminal.

            The        district        court        further     considered         Barnette’s

individual circumstances and granted a downward variance from

the    applicable       guideline          range    to   180   months,       the    statutory

minimum sentence for an armed career criminal.                          We conclude that

this sentence was reasonable and therefore affirm the sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007); see United

States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).

            We have reviewed the entire record in this case and

have    found     no    meritorious           issues     for    appeal.        This     court

requires that counsel inform Barnette, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Barnette requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move        in    this     court    for     leave    to    withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Barnette.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the        court    and     argument       would    not    aid    the

decisional process.

                                                                                     AFFIRMED



                                                3